Citation Nr: 0520193	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for status-post right 
inguinal herniorrhaphy. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that denied the benefit sought on appeal.  
The veteran, who had active service from August 1979 to 
February 1982, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses that after the 
RO's issuance of an August 2004 Supplemental Statement of the 
Case with respect to the pending claim additional evidence 
was associated with the claims file, specifically VA 
outpatient treatment records dated from approximately August 
2002 to November 2004.  These treatment records appear 
pertinent to the pending claim.  Thereafter, in December 
2004, the RO certified the veteran's appeal to the Board for 
appellate review.  

Upon recognition that these VA treatment records were not 
reviewed by the RO in the first instance, the Board sent a 
letter to the veteran in June 2005 to advise him that, under 
applicable VA law, he had the right to either waive RO 
consideration of this new evidence, or to have his appeal 
remanded to the RO for its initial review and consideration 
of these records.  See 38 C.F.R. § 20.1304; see also 
38 C.F.R. § 19.37(b).  Then, in July 2005, the veteran 
responded to the Board's letter indicating that he wanted the 
Board to remand his case in order to have the RO first review 
this new evidence in connection with his appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:
The RO should readjudicate the veteran's 
claim for a compensable evaluation for 
status-post right inguinal herniorrhaphy 
in light of all pertinent evidence, to 
include all evidence submitted since the 
issuance of the August 2004 Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

